Citation Nr: 1740030	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to May 2006 and from June 2007 to May 2008, including service in Kuwait.  The Veteran also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT

1.  From May 29, 2012 to February 12, 2017, the most probative evidence establishes the Veteran's hearing loss was manifested by Level II hearing acuity in the left ear and Level I hearing acuity in the right ear.

2.  Since February 13, 2017, the most probative evidence establishes the Veteran's hearing loss was manifested by Level VII hearing acuity in the left ear and Level II hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  From May 29, 2012 to February 12, 2017, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  Since February 13, 2017, the criteria for a rating of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran received service connection for bilateral hearing loss, effective May 29, 2012.  The RO determined that the hearing loss was noncompensable.  At all relevant times, the Veteran has contended his hearing loss disability is more severe than rated.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In June 2017 the Veteran's representative submitted private hearing test results.  These reports are not probative evidence regarding the current ratings as the tests were performed prior to the period in question and do not contain the required testing to properly rate the disability - for example, testing at 3000 Hertz.  

The Veteran was provided a VA examination in September 2012.  Regarding the effects of his hearing loss, the Veteran reported that when he is engaged in conversation outside and there is noise he almost always has to look to his girlfriend to repeat what has been said, he is embarrassed to wear hearing aids, he was anxious to ask people to repeat themselves at school, that his hearing aid is sometimes loud and aggravates his tinnitus, and that he has missed hearing a bell or alarm at work.  

Audiometric testing revealed pure tone air conduction thresholds, in decibels:








HERTZ



1000
2000
3000
4000
Average
RIGHT
10
55
60
60
46
		LEFT
10
65
70
65
52

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear. Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  The Board notes that the September 2012 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

On February 13, 2017, VA tested the Veteran's hearing.  Audiometric testing revealed puretone air conduction thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
70
65
53
		LEFT
70
75
75
70
73

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 60 percent in the left ear.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level VII hearing loss in the left ear.  The Board notes that the February 13, 2017, audiogram results establish the requisite criteria for application of Table VIA for the left ear but not the right ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results to table VIA results in a finding of Level VI for the left ear.  The finding of level VII hearing loss in the left ear under Table VII is more favorable than a finding of level VI under Table VIA.  Therefore, the finding of level VII hearing loss in the left ear is used for rating the Veteran's bilateral hearing loss.  38 C.F.R. § 4.86.  Where hearing loss is at Level VII in one ear and Level II in the other, a 10 percent rating is assigned under Table VII.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing difficulty in understanding conversations in real life as opposed to the quiet "library" environment of testing.   In this case the Veteran has stated his hearing loss disability results in him becoming nervous when he must converse with others especially in a work setting.  

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The most probative evidence establishes that a 10 percent rating is not warranted prior to February 13, 2017, and that a rating in excess of 10 percent is not warranted at any point.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

An initial compensable rating for bilateral hearing loss from May 29, 2012 through February 12, 2017 is is denied.

An initial rating of 10 percent, but no higher, for bilateral hearing loss from February 13, 2017 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


